Determination of New York State Liquor Authority confirmed and proceeding dismissed, with fifty dollars costs and disbursements. Memorandum: The law itself authorizes the hearing to be conducted by such a subordinate officer as conducted the hearing in this case and the strict rules of evidence are not applicable to such hearings. We find that the local rule as to closing hours was sufficiently established by oral proof and the admission of the petitioner-licensee. All concur. (Certiorari proceeding under article 78 of the Civil Practice Act to review the action of the State Liquor Authority in revoking a liquor license.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.